Exhibit 10.1
 
[ex101825152.jpg]















Fiscal 2016 Cash Incentive Plan





 
 
 

--------------------------------------------------------------------------------

 
 


Fiscal 2016 Cash Incentive Plan
First Federal

 


Objectives
 
The objectives of the First Federal (the “Bank”) Fiscal 2016 Cash Incentive Plan
(the “Plan”) are to reward and incent designated executives for their
contributions to the performance and success of the Bank.  The Plan seeks to
reward financial performance which the Bank Board of Directors and the
Compensation Committee (the “Committee”) determine to be critical to the Bank’s
growth and profitability.  This document provides an overview of the elements
and features of the Plan.  The document operates in conjunction with the Plan
participation agreement that is entered into by each employee who is designated
for participation in the Plan.
 
The key objectives for the Plan are as follows:
 
·  
Communicate expectations in terms of the Bank’s business goals and results;

 
·  
Recognize and reward achievement of the Bank’s short-term performance
objectives;

 
·  
Motivate and reward high performance;

 
·  
Attract and retain talent needed for the Bank’s success;

 
·  
Encourage teamwork and collaboration; and

 
·  
Ensure incentives are appropriately risk-balanced (i.e., do not unintentionally
motivate inappropriate risk taking).

 


Plan Year
 
The Plan Year will correspond with the Bank’s fiscal year, July 1, 2015 to June
30, 2016.


Eligibility/Participation
 
Eligibility - Eligibility for participation in the Plan will include senior
management and key executives who impact organization-wide results.  Actual
participation will be based upon determinations made by the Committee, which
will consider among other matters input from the Chief Executive Officer.  To
participate in the Plan, the employee must meet the following requirements:  
 
·  
Employees hired before April 1st will receive a pro-rata award based on the
number of full months employed during the Plan Year.

 
 
·  
Employees hired after March 31st must wait until the following Plan Year to
participate.  

 
 
·  
Any designated employee must enter into a Plan participation agreement that
specifies, with respect to the employee, and for the Plan Year, the annual
incentive targets, applicable weightings between corporate and team performance,
the performance goals, the corporate performance weightings, the applicable team
performance weightings, and such other provisions that the Committee determines
to be necessary or appropriate.

 

 
 
2
Adopted 8/25/2015

--------------------------------------------------------------------------------

 


Fiscal 2016 Cash Incentive Plan
First Federal


2016 Plan Year Incentive Award Opportunity


Each participant is assigned a target award level, expressed as a percentage of
“Eligible Earnings” (as defined in the “PAYOUTS” section below – generally base
salary determined prior to pretax deferrals), and range that defines their
incentive opportunity.  Actual awards will be allocated based on specific
performance goals defined for each participant and will range from 0% to 150% of
the participant's target incentive opportunity.  Performance goals will be
determined at “target”, “threshold” and “stretch” levels, where “target”
represents the expected level of achievement, “threshold” represents the minimum
level of performance for which a payment may be made, and “stretch” represents
outstanding performance resulting in a maximum level of payment.


Awards may be determined based on a weighted combination of corporate and team
performance.  


2016 Plan Year Corporate Performance Measures
 
For the 2016 Plan Year, the Committee has approved the following corporate
performance measures based upon the consolidated performance of First Northwest
Bancorp (FNWB):
 
·  
Return on Average Assets (“ROAA”), which is defined as Plan Year net income
divided by annual average total assets.

 
·  
Growth in Total Loans, which is defined as net loans at 6/30/2016 less net loans
at 6/30/2015, divided by net loans at 6/30/2015.

 
·  
Growth in Total Deposits, which is defined as total deposits at 6/30/2016 less
total deposits at 6/30/2015, divided by total deposits at 6/30/2015

 
·  
Non-Performing Assets (“NPAs”) / Assets, which is defined as nonperforming
assets (excluding restructured loans and impaired securities) as of 6/30/2016,
divided by total assets at 6/30/2016.

 
·  
Operating Expenses / Average Assets, which is defined as total noninterest
expense divided by annual average total assets.

 


Financial performance determination for the corporate performance measures be
made at the holding company level.  Failure to reach threshold performance for
ROAA and any other corporate performance measure (two of five) levels will
result in no payment under this Plan.


Each participant’s corporate performance goals and weightings will be set forth
in his or her participation agreement. Each participant’s team performance
measures, goals, and weightings, if any, also will be set forth in his or her
participation agreement.


Payouts


Payouts will be made in a cash lump sum.  In order to receive payment, a
participant must be employed on the date the payment is processed.  Payment of
earned incentives under the Plan, if any, will occur no later than the 75th day
following the end of the Plan Year. Incentive awards will be considered taxable
income, unless the participant elects to defer payments into the 401(k) or
deferred compensation plans.


Each participant’s payout is calculated on Eligible Earnings.  Eligible Earnings
reflect the annualized base salary as of the end of the Plan Year determined
prior to any pretax deferrals.  The
 
 
 
3
Adopted 8/25/2015

--------------------------------------------------------------------------------

 
 

Fiscal 2016 Cash Incentive Plan
First Federal

 
actual incentive calculation is then based on each participant’s performance
goals as outlined in the participant’s participation agreement.  Actual payouts
for each performance goal will be pro-rated between target and stretch levels to
reward incremental improvement.


Performance of each specific goal is calculated independently to determine the
payout for the goal.  The sum of the awards for each of the performance goals
determines the total incentive award.  Performance that meets Threshold but is
below Target will be paid at the Threshold rate. Performance that meets Target
will be paid at Target rate. Performance exceeding Target to just below Stretch
will be determined using straight line interpolation. Performance meeting or
exceeding Stretch will be paid at the Stretch rate.


Committee Discretion


The Committee reserves the right to apply positive or negative discretion to the
payments as needed to reflect the business environment and market conditions
that may affect First Northwest Bancorp’s financial and stock price
performance.  The Committee also reserves the right to amend, modify and adjust
payouts as necessary, including but not limited to complying with any statutory
or regulatory requirements. However, no change may be made regarding when or how
the payments are made, if such change would violate any Federal or state law or
regulation, specifically including Section 409A of the Internal Revenue Code.
 
General Terms and Conditions
 
This section provides a general overview of the major terms and conditions of
the Plan.  These provisions are subject to change and do not constitute a
binding agreement.
 
 
Effective Date
The Plan will become effective on the date it is approved by the Committee.  The
Plan will be reviewed annually by the Committee, with input from the Bank’s
executive management, to ensure proper alignment with the Bank’s business
objectives.   
 
 
Plan Administration
The Plan is authorized by the Bank Board of Directors and administered by the
Committee. The Committee has the sole authority to interpret the Plan and all
participation agreements and to make or nullify any rules and procedures, as
necessary, for proper administration. Any determination by the Committee will be
final and binding on all participants.
 
 
Program Changes or Discontinuance
The Bank has developed the Plan on the basis of existing business, market and
economic conditions; current services; and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
the Bank may add to, amend, modify or discontinue any of the terms or conditions
of the Plan or any participation agreement at any time.
 
The Committee may, at its sole discretion, waive, change or amend any of the
Plan or participation agreement provisions as it deems appropriate.  
 
 
Program Funding
Plan payouts are made solely from the Bank’s general assets.  The Plan is funded
and accrued based on holding company performance results for a given
year.  Achieving higher levels of
 
 
 
4
Adopted 8/25/2015

--------------------------------------------------------------------------------

 
 

Fiscal 2016 Cash Incentive Plan
First Federal

 
performance will increase the Plan payouts to participants.  Similarly,
achieving less than target performance will reduce the Plan payouts.  
 
Any rights accruing to a participant or his/her beneficiary under the Plan shall
be solely those of an unsecured general creditor of the Bank.  Nothing contained
in the Plan, and no action taken pursuant to the provisions hereof, will create
or be construed to create a trust of any kind, or a pledge, or a fiduciary
relationship between the Bank or the Committee and the participant or any other
person. Nothing herein will be construed to require the Bank to maintain any
fund or to segregate any amount for a participant’s benefit.
 
 
New Hires, Reduced Work Schedules, Promotions, Transfers, Performance
Participants who are not employed by the Bank at the beginning of the Plan Year
will receive a pro rata incentive award based on their length of employment
during a given year.  Employees hired after March 31st will not be eligible to
participate until the next Plan Year.   
 
If a participant changes his/her role or is promoted during the Plan Year,
he/she will be eligible for the new role’s target incentive award opportunity on
a pro rata basis (i.e., the award will be prorated based on the number of full
months employed in the respective positions). In the event of an approved leave
of absence, the award opportunity level for the year will be adjusted to reflect
the time in active status.  For example, a participant on leave status for 13
weeks during a Plan Year will have his or her calculated award reduced by
one-fourth (13 weeks/52 weeks) to reflect the period of leave.  The manner of
adjustment shall be determined solely by the Committee.
 
If an employee is on a performance improvement plan or other performance related
disciplinary action, the Bank may, at its discretion, choose to reduce or pay no
incentive to a participant. The employee must also have received a total
comprehensive performance score of 2.0 or greater in the most recent evaluation
period to be eligible for an incentive payout.
 
Clawback
The Plan will be subject to the Bank’s clawback policy, as it may be modified
from time to time.
 
In the event that the Bank or FNWB is required to prepare an accounting
restatement due to material noncompliance with any financial reporting
requirement under the securities laws, the Bank will recover incentive
compensation awarded to current or former executive officers (during the
preceding three years) to the extent the original awards exceeded the amounts
that would have been paid under the restated results.  By accepting
participation in this Plan, the employee agrees to be bound by this repayment
requirement, and such repayment shall be fully made within 60 days of when
requested by the Bank.
 
 
Death or Disability
In the event of a participant’s death during active service or termination due
to disability, then to the extent it is determined by the Committee following
the end of the Plan Year that the performance goals have been attained, the
participant shall be entitled to a full payment based on the actual achievement
of performance goals during the entire performance period.  Payment under these
circumstances, if any, shall be made at the time payments are made to
participants who did not terminate service during the Plan Year.
 
 
 
5
Adopted 8/25/2015

--------------------------------------------------------------------------------

 
 

Fiscal 2016 Cash Incentive Plan
First Federal

 
Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained therein, the Bank’s interpretation expressed by the Committee will be
final and binding.
 
Miscellaneous
The Plan will not be deemed to give any participant the right to be retained as
an employee of the Bank, nor will the Plan interfere with the right of the Bank
to discharge any participant at any time.
 
In the absence of an authorized, written employment contract, the relationship
between employees and the Bank is one of at-will employment. The Plan does not
alter the relationship.
 
This Plan and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the State
of Washington and where applicable Federal law.
 
Each provision in this Plan and any participation agreement is severable, and if
any provision is held to be invalid, illegal, or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not, in any way,
be affected or impaired thereby.
 
 
6
 
Adopted 8/25/2015
 

--------------------------------------------------------------------------------
